Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6-11 and 16-19 are pending.
Claims 2-5, 12-15 and 20 are canceled.


Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Response to Amendment
The amendment, filed 01 November 2021, is fully responsive.

Applicant’s amendments to the drawings have overcome each and every objections previously set forth. The objections of the drawings have been withdrawn.

Applicant’s amendments to the claim 1 have overcome each and every objections previously set forth. The objections of the claim 1 have been withdrawn.

Applicant’s amendments to the claims 1, 3, 6-11, 13 and 16-19 have overcome each and every 112(a) rejection previously set forth. The 112(a) rejection of the claims 1, 3, 6-11, 13 and 16-19 have been withdrawn.


Response to argument (Reasons for withdrawing finality)
Applicant’s argument, see page 8, along with amendments, with regards to the 112(a) rejection of the claims 1, 3, 6-11, 13 previously set forth have been considered and are persuasive. The 112(a) rejection of the claims 1, 3, 6-11, 13 and 16-19 have been withdrawn.

Claim 1 (similarly for claim 11): Upon consideration and analysis of the amended claim, which incorporates limitations of the previously claim 3 (now cancelled) which Examiner believed to have moved prosecution forward, Examiner retracts that position. Examiner submits that the combination of Bhat and Shibayama teaches all limitations of the claim as amended. See Claim Rejections - 35 USC § 103 section below for detailed explanation of the prior art rejection over Bhat, in view of Shibayama. Also new 112 rejections, see Claim Rejections - 35 USC § 112 section below, have been raised. Accordingly, this action is a Non-Final Rejection.
As discussed below, see Claim Rejections - 35 USC § 112, the “low-level controller” does not comprise the “switch configured to: receive …, receive …, and substitute …”, while the claim lines 5-12 recite that the “low-level controller comprises: a switch configured to: see Claim Objections below, Examiner submits the amended claim 1 lines 19 to 35, limitations of the high-level control system, are similar to the limitations of the low-level control system as recited in the amended claim. Applicant is encouraged to amend the claim to eliminate redundancies between the low-level control system limitations and the high-level control system limitations.



Claim Objections
Claim 1 is objected to because of the following informalities:
“the high-level control references” in line 8 should read “a high-level control references”
“the high-level controller” in line 8 should read “a high-level controller”
“the surrogate high-level control references” in line 9 should read “a surrogate high-level control references”
“the loss of the network connection” in line 12 should read “a loss of a communication network connection”
“a high-level controller” in line 15 should read “the high-level controller”
“high-level control references” in line 20 should read “the high-level control references”
“a communication network connection” in line 24 should read “the communication network connection”
“the network connection” in line 29 should read “the communication network connection”
“upon loss of a network connection” in line 33 should read “upon the loss of the communication network connection”
“in response to detection of the loss of the network connection” in lines 34-35 should read “in response to the loss of the communication network connection”
“in response to detection of the loss of the network connection” in lines 37-38 should read “in response to the loss of the communication network connection”
“transfer control” in line 41 should read “transfer the control”
Appropriate corrections are required.

Claim 8 is objected to because of the following informalities: “predetermined criteria” in line 1 should read “the predetermined criteria”. Appropriate corrections are required.

Claim 11 is objected to because of the following informalities:
“the high-level control references” in line 4 should read “a high-level control references”
“the surrogate high-level control references” in line 5 should read “a surrogate high-level control references”
“the surrogate module” in line 5 should read “a surrogate module”
“the loss of the network connection” in line 7 should read “a loss of a communication network connection”
“a high-level controller” in lines 9-10 should read “the high-level controller”
“a communication network connection” in line 11 should read “the communication network connection”
“high-level control references” in line 14 should read “the high-level control references”
“low-level control references” in line 19 should read “the low-level control references”
“upon loss of a network connection” in line 21 should read “upon the loss of the communication network connection”
“the network connection” in line 26 should read “the communication network connection”
“the network connection” in line 28 should read “the communication network connection”
“the network connection” in line 30 should read “the communication network connection”
“high-level controller” in line 31 should read “the high-level controller”
Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 6 recites “providing the low-level control reference to sensors and actuators”. It is unclear what Applicant means by “providing the low-level control reference to sensors”, as sensors do not receive control references. While the specification of the instant application repeats the claim limitation with the statement “providing the low-level control reference to sensors and actuators”, see paragraph [0039], the specification does not describe how control reference is provided to the sensors. For examining purposes, the phrase has been interpreted to mean “providing the low-level control reference to actuators”. Appropriate correction is required.
For the similar reasons above for claim 6, claim 16 is rejected under 35 U.S.C. 112(b).


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6-11 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitations “low-level controller comprises: a switch configured to: receive …, receive …, and substitute …” in lines 5-12. The specification of the instant application teaches that the “low-level control mechanism” of the “low-level control system” comprises the “switch configured to: receive …, receive …, and substitute …”, see the published specification paragraphs [0041] and [0049]. Further, the specification seems to teach that “the switch” may also be an independent entity of “the low-level control system”, see the published specification paragraph [0055] and [0064], and figures 4 and 7. However the specification fails to reasonably provide proper written description that the “low-level controller comprises: a switch …”. For examining purposes, the limitation “wherein low-level controller comprises: a switch …” has been interpreted as “a low-level control mechanism communicatively coupled with the low-level controller, wherein the low-level control mechanism comprises: a switch …”. Appropriate corrections are required.
For the similar reasons above for claim 1, claim 11 is rejected under 35 U.S.C. 112(a).
Claims 6-10 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 6-10 are rejected under 35 U.S.C. 112(a).
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over BHAT et al. (US 2017/0199515 A1), hereinafter ‘Bhat’, in view of Shibayama et al. (US 2008/0005256 A1), hereinafter ‘Shibayama’.

Regarding claim 1, Bhat teaches:
A distributed control system comprising: (Bhat: [0009], figure 1 “FIG. 1 illustrates a system 100 controlling a process using a plurality of field devices (not shown in FIG. 1) in a process plant 150.”) [The system 100 reads on “A distributed control system”.]
a low-level control system comprising: (Bhat: [0012], figure 1 “Additionally, the system 100 includes a local supervisory controller 130 connected to the plurality of regulatory controllers 160 over a process bus 170 of a control network within the process plant 150.”) [The system inside the process plant 150, as illustrated in figure 1, reads on “a low-level control system”.]
a surrogate high-level controller, (Bhat: [0012], figure 1 “Additionally, the system 100 includes a local supervisory controller 130 connected to the plurality of regulatory controllers 160 over a process bus 170 of a control network within the process plant 150.”) [The local supervisory controller 130 reads on “a surrogate high-level controller”.]
a hardware asset, (Bhat: [0009], figure 1 “FIG. 1 illustrates a system 100 controlling a process using a plurality of field devices (not shown in FIG. 1) in a process plant 150. … Additionally, the plurality of field devices includes one or more actuators which regulate various physical parameters in relation to the process.”) [A physical entity of the process that the actuators act on reads on “a hardware asset”.]
a low-level controller in communication with the hardware asset, wherein the low-level controller comprises: (Bhat: [0009], figure 1 “FIG. 1 illustrates a system 100 controlling a process using a plurality of field devices (not shown in FIG. 1) in a process plant 150. … Additionally, the plurality of field devices includes one or more actuators which regulate various physical parameters in relation to the process.”; [0010] “The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops.  The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly.”;) [The regulatory controllers 160 reads on “a low-level controller”. The regulatory controllers regulating physical parameter through actuators and sensors reads on “in communication with the hardware asset”.]
a switch configured to: receive the high-level control references from the high-level controller, receive the surrogate high-level control references from a surrogate module of the surrogate high-level controller, and substitute the high-level control references with the surrogate high-level control references during the loss of the network connection, (Bhat: [0011] “The remote supervisory controller 120 is located outside the process plant 150.  The remote supervisory controller 120 is connected to the plurality of regulatory controllers 160 via a communication link 155.  The remote supervisory controller 120 receives information associated with one or more measured process variables, and generates one or more set points in relation to one or more control process variables, using a remote process model based on the information associated with the one or more measured process variables.”; [0012] “Additionally, the system 100 includes a local supervisory controller 130 connected to the plurality of regulatory controllers 160 over a process bus 170 of a control network within the process plant 150.  The local supervisory controller 130 includes a local process model (not shown in FIG. 1).  The local process model of the local supervisory controller 130 is configured by a configuration server 125.  Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished.  The local supervisory controller 130 works a temporary back up for the remote supervisory controller 120 till the communication link 155 recovers from the intermediate failure.”) [The remote supervisory controller 120 reads on “the high-level controller”, the set points from the remote supervisory controller 120 read on “the high-level control references”, and the intermediate set points from the local supervisory controller 130 read on “the surrogate high-level control references”. The use of the intermediate set points from the local supervisory controller 130 over the set points from the remote supervisory controller 120 reads on “substitute …”, and the failure of the communication link 155 reads on “during the loss of the network connection”. The establishing or reestablishing the connection of the set points reads on “a switch”.]
a sensor configured to measure a control variable associated with the hardware asset, (Bhat: [0009], figure 1 “The plurality of field devices includes one or more sensors located in various areas of the process plant for measuring process variables associated with the process.  These process variables are herein referred to as measured process variables.”) [Measuring process variables associated with the process reads on “to measure a control variable associated with the hardware asset”.]
a low-level control mechanism communicatively coupled with the low-level controller; (Bhat: [0012], figures 1-2 “Additionally, the system 100 includes a local supervisory controller 130 connected to the plurality of regulatory controllers 160 over a process bus 170 of a control network within the process plant 150.  The local supervisory controller 130 includes a local process model (not shown in FIG. 1).  The local process model of the local supervisory controller 130 is configured by a configuration server 125.  Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished.  The local supervisory controller 130 works a temporary back up for the remote supervisory controller 120 till the communication link 155 recovers from the [The local process model reads on “a low-level control mechanism”, and being connected to the regulatory controllers 160 over a process bus 170 via the local supervisory controller 130 reads on “communicatively coupled”.]
a high-level control system comprising: the high-level controller configured to generate high-level control references based on the feedback from the sensor; and (Bhat: [0011], figure 1 “The remote supervisory controller 120 is located outside the process plant 150.  The remote supervisory controller 120 is connected to the plurality of regulatory controllers 160 via a communication link 155.  The remote supervisory controller 120 receives information associated with one or more measured process variables, and generates one or more set points in relation to one or more control process variables, using a remote process model based on the information associated with the one or more measured process variables.  In an embodiment, the remote supervisory controller 120 is hosted as a service on a remote computing platform 110.”) [The remote computing platform 110 reads on “a high-level control system”, and the remote supervisory controller 120 reads on “the high-level controller”. Generating the set points in relation to the control process variables reads on “to generate high-level control references”, and generating the set points using the measured process variables reads on “based on the feedback from the sensor”.]
wherein: the low-level controller of the low-level control system is in communication with the high-level controller via a network through a communications network connection, … ; (Bhat: [0011] The remote supervisory controller 120 is located outside the process plant 150.  The remote supervisory controller 120 is connected to the plurality of [The communication link 155 reads on “a network through a communications network connection”.]
the sensor configured to directly provide the feedback to the low-level controller; (Bhat: [0010] “The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops.”)
the low-level controller is configured to: receive, via the network connection, the high-level control references from the high-level controller; (Bhat: [0010] “The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly.  The regulatory controllers 160 receive set points in relation to the one or more control variables from a remote supervisory controller 120 during normal mode of operation.”) [The set points in relation to the control variables from the remote supervisory controller 120 reads on “the high-level control references”.]
generate low-level control references for the hardware asset based on the high-level control references; and (Bhat: [0010] “The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops.  The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly.  The regulatory controllers 160 receive set points in relation to the one or more control variables from a remote supervisory controller 120 during normal mode of operation.”) [Regulating the actuators by forming the control loops based on set points in relation to certain process variables read on “generate low-level control references for the hardware asset”.]
upon loss of a network connection to the high-level controller,  AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONfacilitate control of the hardware asset in response to detection of the loss of the network connection; and (Bhat: [0019], figure 1 “Upon the intermediate or temporary failure of the communication link 155, at step 240, the local supervisory controller provides one or more intermediate set points in relation to the one or more control process variables using the configured local process model, to the plurality of controllers 160 for regulating the one or more field devices.”) [The plurality of controllers 160 regulating the field devices using the intermediate set points upon the failure of communication link 155 reads on “facilitate control … in response to …”.]
the low-level control mechanism is configured to: adjust the low-level control references in response to detection of the loss of the network connection; (Bhat: [0019], figures 1-2 “At step 230, the configuration server 125 configures the local process model based on the determined one or more functional correlations.  In an embodiment, the configuration server 125 configures the local process model in accordance with the significance of each control process variable on a measured process variable.  Upon the intermediate or temporary failure of the communication link 155, at step 240, the local supervisory controller provides one or more intermediate set points in relation to the one or more control process variables using the configured local process model, to the plurality of controllers 160 for regulating the one or more field devices.”) [Configuring the local process model to provide the intermediate set points upon the failure of communication reads on “adjust the low-level control references in response to …”.]
combine the high-level control references with the low-level control references; and (Bhat: [0010] “The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops.  The regulatory controllers 160, on the basis of set points in relation to certain process variables (herein after referred to as control variables) and the measurements from the sensors, regulate the actuators accordingly.  The regulatory controllers 160 receive set points in relation to the one or more control variables from a remote supervisory controller 120 during normal mode of operation.”) [The multiple control loops combining set points and control references of multiple control loops read on “combine …”.]  
transfer control of the hardware asset based on the low-level control references. (Bhat: [0019], figure 1 “Upon the intermediate or temporary failure of the communication link 155, at step 240, the local supervisory controller provides one or more intermediate set points in relation to the one or more control process variables using the configured local process model, to the plurality of controllers 160 for regulating the one or more field devices.”) [Controlling of field devices by the plurality of controller 160 with control loops using the intermediate set points upon the failure of communication instead on the set points during the normal mode of operation, and vice versa, reads on “transfer control … based on the low-level control references”.]

Bhat does not explicitly teach: wherein the sensor is configured to provide feedback indicative of the control variable associated with the hardware asset to both a high-level controller and the surrogate high-level controller, and the low-level controller of the low-level control system … is configured to control input/output (I/O) handlers of the hardware asset.
Shibayama teaches:
wherein the sensor is configured to provide feedback indicative of the output of the hardware asset to both a high-level controller and the surrogate high-level controller, and (Shibayama: Abstract “A feedback control device capable of continuously performing high-accuracy, stable control even in cases where any of multiple controllers for controlling a controlled system becomes incapable of control action.  A controller (master controller) generates control data for stably controlling a heater by feedback control, controls the heater in accordance with the control data, and sends the control data to the other controller (slave controller).  The slave controller receives the control data from the master controller but does not control the heater while the master controller is operating normally.  If the master controller develops anomaly and becomes incapable of normal control action, the slave controller initiates feedback control of the heater in accordance with the control data received from the master controller immediately before the anomaly occurred, and controls the heater thereafter in accordance with control data generated thereby.”) [The slave controller reads on “the surrogate high-level controller”.] (Shibayama: [0029], figure 1 “The controllers 110-1 and 120-1 have an identical circuit configuration and respectively include control data generators 111 and 121 for generating control data for stably controlling a heater 201 of the controlled device 200 by feedback control, selectors 112 and 122, drivers 113 and 123 for driving the heater 201 in accordance with the control data, decoders 114 and 124 for determining whether their respective controllers are a master controller or a slave controller, driver switches 115 and 125 for permitting and forbidding the respective drivers 113 and 123 to drive the heater 201, and sender-[The controlled device 200 reads on “the hardware asset”. The measured temperature from the sensor 202 reads on “feedback indicative of the output of the hardware asset”, and, as illustrated in figure 1, the sensor provides feedback to both master and slave controllers, which reads on “to provide feedback … to both high-level controller and the surrogate high-level controller”.]
the low-level controller of the low-level control system … is configured to control input/output (I/O) handlers of the hardware asset. (Shibayama: [0032] “The driver 113, 123 includes a control-drive circuit 113a, 123a and a FET 113b, 123b.  In accordance with the control data selected by the selector 112, 122, the control-drive circuit 113a, 123a controls PWM for adjusting the time for which the FET 113b, 123b is switched on or off, to thereby control electric current supplied from a power supply VCC to the heater 201.”) [The drivers 113, 123 reads on “input/output (I/O) handlers”, and, as illustrated in figure 1, handles inputs from 112, 122 and 115, 125, and outputs from 113b, 123b.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bhat and Shibayama before them, to modify the sensor output to incorporate sending the sensor output to all controllers that work together to provide redundant control system for a controlled device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve controlling of a 

Regarding claim 6, Bhat and Shibayama teach all the features of claim 1.
Bhat further teaches:
wherein the low-level controller is configured to control the hardware asset by providing the low-level control references to sensors and actuators associated with the hardware asset. (Bhat: [0002] “The local control applications targets to attain the received set points. For example, a model predictive control assigns set-point to the plant level PID control and PID controller targets to attain that. [0009], figure 1 “FIG. 1 illustrates a system 100 controlling a process using a plurality of field devices (not shown in FIG. 1) in a process plant 150.  The plurality of field devices includes one or more sensors located in various areas of the process plant for measuring process variables associated with the process.  These process variables are herein referred to as measured process variables.  Additionally, the plurality of field devices includes one or more actuators which regulate various physical parameters in relation to the process.”; [0010] “The plurality of field devices including the sensors and the field devices are operatively connected to a plurality of corresponding regulatory controllers 160 (illustrated in figure to as controller 163 and controller 166), thereby forming one or more control loops.  The regulatory controllers 160, on the basis of set points in relation to certain process variables 

Regarding claim 7, Bhat and Shibayama teach all the features of claim 1.
Bhat further teaches:
wherein the low-level control system further comprises a classification module configured to: classify components of the distributed control system into one or more sub-models based on predetermined criteria; and based on the classification, associate the one or more sub-models with the high-level controller or the low-level controller. (Bhat: [0002] “In automation context, advanced process control applications are control applications supervise and regulate the local control applications.  Advanced process control applications, due to their high processing requirements, are present on remote servers and communicate with the local control applications within the plant site in terms of assigning the set-points to the local control applications.  The local control applications targets to attain the received set points.  For example, a model predictive control assigns set-point to the plant level PID control and PID controller targets to attain that.”; [0003] “Usually advanced process control applications involve use of model, control, optimization, analytical computations, etc., with different levels of complexity and often require an expert support.  While shifting advanced applications to a cloud platform or a remote computing platform, the computational complexity and expertise stays with the cloud platform, and only the optimal set points are communicated to the plant level local control applications.  In case of failure of connectivity to the cloud platform, or any other issues that prevent communication between the advanced process control application and the local control application, the local control application keeps operating at the previously assigned set-[The advanced process control applications having different levels of complexity using models, control, optimization, analytical computations, etc. than the local control applications reads on “classify components of the distributed control system into one or more sub-models based on predetermined criteria”. Shifting the advanced process control applications to the remote computing platform reads on “associate the one or more sub-models with the high-level controller”.]

Regarding claim 8, Bhat and Shibayama teach all the features of claims 1 and 7.
Bhat further teaches:
wherein predetermined criteria include at least one of the following: a fidelity requirement and a speed of execution requirement. (Bhat: [0002] “In automation context, advanced process control applications are control applications supervise and regulate the local control applications.  Advanced process control applications, due to their high processing requirements, are present on remote servers and communicate with the local control applications within the plant site in terms of assigning the set-points to the local control applications.”; [0003] “Usually advanced process control applications involve use of model, control, optimization, analytical computations, etc., with different levels of complexity and often require an expert support.  While shifting advanced applications to a cloud platform or a remote computing platform, the computational complexity and expertise stays with the cloud platform, and only the optimal set points are communicated to the plant level local control applications.”) [The high processing requirements or complexity level reads on “a fidelity requirement and a speed of execution requirement”.]

Regarding claim 9, Bhat and Shibayama teach all the features of claims 1 and 7.
Bhat further teaches:
wherein the high-level controller is configured to perform more computationally complex processing than the low-level controller. (Bhat: [0002] “In automation context, advanced process control applications are control applications supervise and regulate the local control applications.  Advanced process control applications, due to their high processing requirements, are present on remote servers and communicate with the local control applications within the plant site in terms of assigning the set-points to the local control applications.”; [0003] “Usually advanced process control applications involve use of model, control, optimization, analytical computations, etc., with different levels of complexity and often require an expert support.  While shifting advanced applications to a cloud platform or a remote computing platform, the computational complexity and expertise stays with the cloud platform, and only the optimal set points are communicated to the plant level local control applications.”)

Regarding claim 11:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 16, Bhat and Shibayama teach all the features of claim 11.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Regarding claim 17, Bhat and Shibayama teach all the features of claim 11.


Regarding claim 18, Bhat and Shibayama teach all the features of claims 11 and 17.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.

Regarding claim 19, Bhat and Shibayama teach all the features of claims 11 and 17.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat, in view of Shibayama, further in view of Washington (US 2013/0131839 A1), hereinafter ‘Washington’.
Regarding claim 10, Bhat and Shibayama teach all the features of claims 1 and 10.
Bhat and Shibayama do not explicitly teach: wherein the classification module is configured to assign a rate to the one or more sub-models, the rate being indicative of a speed with which an answer to an inter-module request is produced by the one or more sub-models.
Washington teaches:
wherein the classification module is configured to assign a rate to the one or more sub-models, the rate being indicative of a speed with which an answer to an inter-module request is produced by the one or more sub-models. (Washington: [0043] “FIG. 6 illustrates an [The predefining the predefined period of time reads on “to assign a rate to the one or more sub-models”, and the command that needs to be acknowledged reads on “an inter-module request”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bhat, Shibayama and Washington before them, to modify determining of the conditions from which the controllers are switched to incorporate determining if communication has failed by checking for a failure to respond within a predefined period of time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve continuity of control systems by switching the controller upon such failure (Washington: [0043] “In this example, Controller 1 fails to acknowledge the command or otherwise respond (step c).  The failure to respond may indicate that Controller 1 has been removed, or is not functioning.  When Controller 1 fails to respond to the actuator 200 or sensor 300 within a predefined period of time, 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MICHAEL W CHOI/            Examiner, Art Unit 2116